EXHIBIT 10.10


AMENDMENT TO STANDBY EQUITY PURCHASE AGREEMENT




AMENDMENT, DATED AS OF OCTOBER 18, 2010, TO STANDBY EQUITY PURCHASE AGREEMENT,
dated as of August 24, 2010 (“SEP Agreement”), made by and between Progreen
Properties, Inc., a Delaware corporation, with its principal offices located at
380 North Old Woodward Ave., Suite 226, Birmingham, MI 48009 (“Progreen”), and
LeadDog Capital, LP, having an office at 120 Wall Street, 24th Floor, New York,
NY 10005 (the “Investor”).  Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such term in the SEP
Agreement.
 


WHEREAS, Progreen and the Investor are parties to that certain SEP Agreement,
dated August 24, 2010;


WHEREAS, the SEP Agreement provides that Progreen shall, at its sole cost and
expense, use its reasonable best effort to have the Registration Statement to
register with the Securities and Exchange Commission the equity line of credit
to be provide pursuant to the SEP Agreement filed within sixty (60) calendar
days following the Execution Date of the SEP Agreement (the “Registration
Statement Filing Date”); and


WHEREAS, Progreen and the Investor have agreed to extend to Registration
Statement Filing Date under Section 11b.(v) of the SEP Agreement to on or before
March 1, 2011, subject to further extension by agreement of the parties; and


WHEREAS, in accordance with the terms and conditions of the SEP Agreement,
Progreen and the Investor hereby approve the amendment of the SEP Agreement as
set forth herein.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree as follows:


1.        By their respective execution of this Agreement, Progreen and the
Investor agree that the Registration Statement Filing Date under the SEP
Agreement shall be on or before March 1, 2011, subject to further extension by
agreement of the parties.


2.        By their respective execution of this Agreement, Progreen and the
Investor agree that Section 11b.(v) of the SEP Agreement shall be amended to
read in its entirety as follows:


 
(v)
The Company shall, at its sole cost and expense, use its reasonable best effort
to have the Registration Statement filed on or before March 1, 2011, subject to
further extension by agreement of the parties.





3.      Except as expressly provided herein, the SEP Agreement shall continue in
full force and effect.


 
 

--------------------------------------------------------------------------------

 







 
PROGREEN PROPERTIES, INC.
       
By: /s/ Jan Telander                
 
Name: Jan Telander
 
Title: President & CEO
         
LEADDOG CAPITAL, LP
     
 
 
By: /s/ Joseph B. LaRocco     
 
Name: Joseph B. La Rocco
 
Title: Managing Member



 
 

--------------------------------------------------------------------------------

 